Citation Nr: 9934787	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had service with the Army Transport Service from 
January 1942 to February 1942; and he served in the United 
States Navy from June 1942 to November 1945.  The veteran 
died in July 1990, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 decision by VA Regional Office 
(RO) in Manila, Philippines.

A May 1999 memorandum of the Adjudication Officer of the RO 
in Manila reflects that the original claims file was 
transferred to the Records Management Center (RMC), in St. 
Louis, Missouri, in July 1985.  After receiving notification 
of the veteran's death, the claims file was recalled by the 
Manila RO.  The RMC informed the Manila RO that it had no 
record of the claims file.  Circularization was initiated in 
order to locate the missing file, and after a fruitless 
search the claims file was rebuilt.  


FINDINGS OF FACT

1.  The veteran died in July 1990 at the age of 83 from 
pneumonia; no contributory causes of death have been shown.

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
military service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible, that 
is, a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  VA regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303.  

In order to establish service connection for the cause of the 
veteran's death, the surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).  A service-connected 
disability will be considered the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App 359 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Background.  The veteran died in July 1990 at the age of 83.  
The veteran had never filed a claim seeking service 
connection for any disability during his lifetime, thus 
service connection had never been established for any disease 
or injury.  The death certificate listed pneumonia as the 
immediate cause of death.  No contributory causes of death 
were noted. 

The appellant filed a claim for VA death benefits in May 
1996.  In the application, she reported that she was not 
claiming that the veteran's death was service connected.  She 
also listed two children as her dependent's.  She reported 
that she and her daughter each received annual Social 
Security benefits of $3,933, and that her son received annual 
Social Security benefits of $5,280.  The RO noted that, based 
on the figures provided by the appellant, her family's annual 
countable income totaled $13,146.

In a June 1996 decision, the RO denied the appellant's 
entitlement to VA death pension because her family's income 
exceeded the family income limit established for a surviving 
spouse with two dependents.  The appellant initiated an 
appeal of that decision in June 1996.

In July 1996, the RO attempted to obtain the veteran's 
service medical records from the Office of Personnel 
Management (OPM) in St. Louis, Missouri.  OPM replied in 
October 1996 that an employment slip, payroll report, and 
overpayment record were the only records available which 
pertained to the veteran. 

In December 1996, the RO contacted the appellant and 
requested that she provide the names and locations of all 
health care providers who had treated the veteran for 
conditions which may have resulted in or contributed to his 
death.  In response, the appellant submitted VA Form 21-4142, 
wherein she wrote that the veteran had told her of being 
"sickly" and receiving treatment after his separation from 
service.  

The appellant submitted a medical certificate from Urdaneta 
Sacred Heart Hospital, dated in July 1990, which reflects 
that the veteran was hospitalized at that facility from July 
3, 1990, to July 6, 1990.  The certificate notes that the 
veteran was diagnosed at that time with severe anemia and 
pneumonitis.  

The RO obtained medical records reflecting the veteran's July 
1990 hospitalization at Urdaneta Sacred Heart Hospital.  
Those records reflect diagnoses of anemia and pneumonitis 
pursuant to physical and X-ray examination.  The hospital 
records contain no etiological findings concerning those 
diagnoses.

The RO issued a February 1997 decision which denied service 
connection for the cause of the veteran's death, as no 
evidence related the cause of the veteran's death with his 
military service.

In her notice of disagreement with the February 1997 
decision, the appellant wrote that the veteran appeared 
"sickly" when he returned to the Philippines after service.  
She asserted that the "sickness was incurred in the military 
service . . . ."

In June 1997, the RO received an affidavit from T. E., who 
stated that the veteran complained of poor appetite whenever 
the two of them met in California.  T.E. recited the 
veteran's own statements to the effect that the veteran's 
personal physician had diagnosed anemia and pneumonia.  
Attached to the affidavit was a photo of the veteran 
(appearing to be a driver's license), which was alleged by 
the affiant to show the "ailment [the veteran] was 
suffering."

In July 1998, the appellant was requested to complete NA Form 
13055 (Request for Information Needed to Reconstruct Medical 
Data).  The appellant returned the form in August 1998, 
wherein she noted that the veteran was a VA patient in a 
medical facility in Selma, California.  The RO in Manila 
contacted the Oakland RO regarding the possible location of a 
VA medical center in Selma, and was immediately informed that 
there had never been a VA facility in Selma.  The RO informed 
the appellant of this fact in March 1999, and requested that 
she submit the address of any private hospital in Selma which 
she might have intended to reference, along with dates of any 
treatment the veteran received.  The record reflects that the 
appellant has not responded to that request.

Analysis.  In the instant case, the Board has considered the 
appellant's lay statements, and the testimony by affidavit of 
T. E., to the effect that illnesses the veteran may have 
incurred during service are causally related to his death.  
However, it must be recalled that, at a minimum, there must 
be medical evidence which demonstrates a nexus between the 
cause of the veteran's death and a disease or injury incurred 
in service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Caluza, 7 
Vet. App. at 506.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Caluza, 
supra; Grottveit, 5 Vet. App. at 93.  In the instant case, 
there is nothing in the claims folder indicating that the 
appellant or T. E. are qualified through experience, 
training, or education to render a medical opinion.  See 
Espiritu, 2 Vet. App. at 494. 

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of her claim 
are devoid of evidence tending to establish that any illness 
the veteran might have incurred during his service from 1942 
to 1945 could be etiologically linked with his death in 1990.  
There is no competent and probative evidence of record 
establishing that the veteran presented with or was diagnosed 
with pneumonia, anemia, or any other medical disorder, during 
his service or for many years thereafter.  The only competent 
evidence of record indicating that the veteran suffered from 
any illness consists of the 1990 hospitalization reports 
reflecting that the veteran suffered from anemia and 
pneumonia in July 1990, nearly 45 years after his separation 
from service.  Thus, the Board finds that the record 
completely lacks competent evidence that might show the 
veteran incurred any disease during service that could be 
related as the direct, antecedent, or underlying cause of 
death.

Absent a showing by competent and probative evidence that the 
veteran had a disease or injury warranting service 
connection, and that such a disease or injury had some causal 
relationship with his death, there can be no plausible basis 
for allowance of the appellant's claim.  See Espiritu, 2 Vet. 
App. at 494.  Thus, it is the decision of the Board that the 
appellant has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim for service connection 
for the cause of the veteran's death is well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza, 7 Vet. 
App. at 506; Murphy, 1 Vet. App. at 81.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that she has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  As an additional matter, the 
Board notes that the Court has held that even if the 
appellant fails to submit a well-grounded claim, VA may, 
dependent on the facts of the case, have a duty to notify her 
of the evidence needed to support her claim.  38 U.S.C.A. § 
5103; see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
The Board concludes that the RO has advised the appellant of 
the evidence necessary to establish a well-grounded claim, 
and the appellant has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well ground her claim.  See McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.  
Thus, VA has no further duty to assist the appellant with 
respect to her claim.  Robinette, 8 Vet. App. at 77-78.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

